In an action to foreclose a mechanic’s lien, plaintiff appeals from an order of the Supreme Court, *610Westchester County, entered July 18, 1979, which denied its motion for summary judgment and granted the cross motion of defendant Jimbold Corporation for summary judgment. Order modified, on the law, by deleting thereform the provision granting defendant Jimbold’s cross motion and substituting therefor a provision denying said cross motion. As so modified, order affirmed, with $50 costs and disbursements payable to plaintiff. The record indicates that there are triable issues of fact regarding the existence of an implied consent and whether the work performed by plaintiff constituted improvements inuring to the benefit of the owner as required by section 3 of the Lien Law. Thus, plaintiff’s motion for summary judgment was properly denied and defendant Jimbold’s cross motion for the same relief should have been denied. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.